EXHIBIT 10.15

2006 DECLARATION OF AMENDMENT

TO BB&T CORPORATION NON-QUALIFIED

DEFINED CONTRIBUTION PLAN

THIS DECLARATION OF AMENDMENT, made the 27th day of June, 2006, by BB&T
Corporation (the “Company”) to the BB&T Corporation Non-Qualified Defined
Contribution Plan (the “plan”).

R E C I T A L S :

It is deemed advisable to amend the plan to provide that the Company may make
Company discretionary credits on behalf of participants in the plan.

NOW, THEREFORE, the plan shall be and hereby is amended, effective as of the
date hereof, as follows:

1. Add the following new Section 3.4 immediately following Section 3.3:

“3.4 Company Discretionary Credits:

3.4.1 Amount of Company Discretionary Credits: At the discretion of the Company
and pursuant to the directions of the Company, the Committee shall credit to the
Matching Account of a Participant a Company Discretionary Credit, which shall be
an amount determined by the Company. The determination of which Participant or
Participants shall be credited with a Company Discretionary Credit and the
amount of such credit shall be determined solely by the Company.

3.4.2 Time for Crediting Company Discretionary Credits: The amount of Company
Discretionary Credits to be credited to the Matching Account of the Participant
shall be credited by the Committee to the Participant’s Matching Account at such
time or times as the Committee so designates.”

2. Add the following new Section 2.10 immediately following Section 2.9 and
renumber the remaining subsections of Section 2 accordingly:

“2.10 ‘Company Discretionary Credits’ means the amounts credited to the
Participant’s Matching Account by the Committee pursuant to the provisions of
Section 3.4.”

3. Delete the last sentence of Section 13 and substitute therefor the following:

“No additional credits of Salary Reduction Credits, Company Matching Credits,
Incentive Compensation Credits or Company Discretionary Credits shall be made to
the respective separate bookkeeping accounts of a Participant following
termination of the Plan, but the Account of each Participant shall continue to
be adjusted as provided in Section 7 until the



--------------------------------------------------------------------------------

balance of the Account of the Participant has been fully distributed to him or
his Beneficiary.

4. Delete the first sentence of Section 1 of Exhibit E in its entirety and
substitute therefor the following:

“Pursuant to Section 7.1 of the Plan, any Salary Reduction Credits, Company
Matching Credits, Incentive Compensation Credits, Company Discretionary Credits
and deemed cash dividends payable with respect to Company Stock Credits which
the Participant has elected to be deemed invested in the Investment Fund and
which have not previously been credited to the Participant’s Fixed Rate Accounts
shall be converted into Investment Fund Credits as of each Adjustment Date in
the manner described in this Section 1.”

IN WITNESS WHEREOF, this Declaration of Amendment has been executed as of the
day and year first above stated.

 

BB&T CORPORATION By:   /s/ Robert E. Greene   Authorized Representative

Attest: /s/ M. Patricia Oliver Secretary

[Corporate Seal]

 

2



--------------------------------------------------------------------------------

2005 DECLARATION OF AMENDMENT

TO BB&T CORPORATION NON-QUALIFIED

DEFINED CONTRIBUTION PLAN

THIS DECLARATION OF AMENDMENT, made the 25th day of October, 2005, by BB&T
Corporation (the “Company”) to the BB&T Corporation Non-Qualified Defined
Contribution Plan (the “plan”).

R E C I T A L S:

It is deemed advisable to amend the plan to (i) designate the administrative
committee under the plan as the Employee Benefits Plan Committee; and
(ii) designate the Compensation Committee of the Board of Directors of the
Company as the committee responsible for selecting the key employees eligible to
participate in the plan and the deemed investment funds under the plan.

NOW, THEREFORE, the plan shall be and hereby is amended, effective as of the
date hereof, as follows:

1. Delete Section 2.8 of the plan in its entirety and substitute therefor the
following:

“2.8 ‘Committee’ means the Employee Benefits Plan Committee provided for in
Section 8.”

2. Delete 2.17 of the plan in its entirety and substitute therefor the
following:

“2.17 ‘Eligible Employee’ means each Employee who is determined by the
Compensation Committee of the Board (the ‘Compensation Committee’) or its
delegate to be a highly compensated or management employee and who is selected
by the Compensation Committee or its delegate to participate in the Plan. An
Employee shall cease to be an Eligible Employee immediately upon the first to
occur of the following (i) the Employee’s termination of Service;
(ii) determination by the Compensation Committee or its delegate that the
Employee is no longer a highly compensated or management employee; or
(iii) determination by the Compensation Committee or its delegate in its sole
discretion that the Employee shall no longer be eligible to participate in the
Plan. See Section 2.26 with respect to provisions governing participation in the
Plan by an Eligible Employee. The Compensation Committee may delegate to an
authorized officer the authority to make the determinations required by this
Section 2.17, including the selection of Employees as Eligible Employees;
provided, however, that the authority to make any determinations with regard to
Employees who are officers subject to Section 16 of the Security Exchange Act of
1934, a amended, shall at all times be retained by the Compensation Committee.”



--------------------------------------------------------------------------------

3. Delete the first sentence of Section 2.24 of the plan and substitute therefor
the following:

‘“Investment Funds’ means the mutual funds described in Exhibit C attached
hereto. The Compensation Committee shall determine from time to time the mutual
funds to be described in Exhibit C and shall cause Exhibit C to be amended
accordingly.”

4. In the last sentence of Section 8.2 of the plan, insert the phrase
“(including the Compensation Committee”) immediately after the words “Board
committee.”

5. Delete Section 10.2(i) of the plan in its entirety and renumber the remaining
subparagraphs accordingly.

6. Insert the following new Section 10.4 to the plan immediately after
Section 10.3:

“10.4 Compensation Committee:

(i) To determine the Employees eligible to participate in the Plan except to the
extent otherwise provided in Section 2.17; and

(ii) To determine from time to time the mutual funds to be described on Exhibit
C.

In carrying out its duties and responsibilities, the provisions of Sections 8.2,
8.3, 8.4, 8.5, 8.10, 8.11, 8.12 and 8.13 shall apply equally to the Compensation
Committee.”

IN WITNESS WHEREOF, this Declaration of Amendment has been executed as of the
day and year first above stated.

 

BB&T CORPORATION By:   /s/ Robert E. Greene   Authorized Representative

 

Attest: /s/ M. Patricia Oliver Secretary

[Corporate Seal]

 

2



--------------------------------------------------------------------------------

2002 DECLARATION OF AMENDMENT

TO THE BB&T CORPORATION

NON-QUALIFIED DEFINED CONTRIBUTION PLAN

THIS DECLARATION OF AMENDMENT, made the 22nd day of October, 2002, by BB&T
Corporation (the “Company”), as sponsor of the BB&T Corporation Non- Qualified
Defined Contribution Plan (the “Plan”).

R E C I T A L S :

It is deemed advisable for the Company to amend the Plan to provide that if a
participant elects for his vested Accrued Benefit to be paid to him under the
Term Certain Option as described in Section 5.2.1(1) of the Plan and desires to
have his vested Company Stock Accounts, if any, paid to him in shares of Company
Stock, his vested Company Stock Accounts will be paid to him under the Term
Certain Option, except that such Company Stock Accounts shall be paid in annual
rather than monthly installments.

NOW, THEREFORE, it is declared, that effective as of the date hereof, the Plan
shall be and hereby is amended as follows:

1. Delete the fourth sentence of Section 5.2.1 in its entirety and substitute
therefor the following:

“Notwithstanding any election made by the Participant pursuant to this
Section 5.2.1, if prior to the distribution processing date the Participant
advises the Committee in writing that he desires to have his vested Company
Stock Accounts, if any, paid to him in shares of Company Stock (as provided in
Section 5.2.4), his vested Company Stock Accounts shall be paid to him in
accordance with the distribution option elected by him pursuant to this
Section 5.2.1; provided, however, that if the Participant elected the Term
Certain Option, payment of the Participant’s Company Stock Accounts shall be
paid to him in approximately equal annual (rather than monthly) installments
over the term certain selected by the Participant.”



--------------------------------------------------------------------------------

2. Add the following material to the end of Section 5.2.4:

“Notwithstanding the foregoing, if a Participant’s vested Company Stock
Accounts, if any, are paid to him in annual installments pursuant to
Section 5.2.1, the number of shares of Company Stock initially distributed to
the Participant shall be determined by multiplying the value of the
Participant’s Company Stock Accounts as of the date benefit payments are to
commence by a fraction, the numerator of which shall be one and the denominator
of which shall be the total number of installments to be paid. If a portion of
the initial payment would be represented by a fractional share, such portion of
the initial payment shall be paid in cash. As of each anniversary date of the
first annual installment payment (the ‘Company Stock Anniversary Date’), the
number of shares of Company Stock distributed to the Participant shall be
determined by multiplying the value of the Participant’s Company Stock Accounts
as of the Company Stock Anniversary Date by a fraction, the numerator of which
shall be one and the denominator of which shall be the number of installments
remaining to be paid. If a portion of any subsequent installment payment would
be represented by a fractional share, such portion of the subsequent installment
payment shall be paid in cash. The Company Stock Account shall continue to be
adjusted as provided in Section 7 until the entire balance credited to the
Company Stock Account has been distributed.”

3. Delete the first word of the first sentence of Section 5.2.5 and substitute
therfor the phrase “Except as otherwise provided in Section 5.2.4, if”.

IN WITNESS WHEREOF, this Amendment has been executed by the Company as of the
day and year first above written.

 

BB&T CORPORATION By:   /s/ Robert E. Greene   President

Attest: /s/ Jerone C. Herring Secretary

[Corporate Seal]



--------------------------------------------------------------------------------

BB&T CORPORATION

NON-QUALIFIED DEFINED CONTRIBUTION PLAN

AMENDED AND RESTATED

EFFECTIVE NOVEMBER 1, 2001



--------------------------------------------------------------------------------

BB&T CORPORATION

NON-QUALIFIED DEFINED CONTRIBUTION PLAN

TABLE OF CONTENTS

 

          Page

Section 1.

   Establishment and Purpose    1

1.1

   Establishment of Plan    1

1.2

   Purpose of Plan    1

1.3

   Application of Plan    2

Section 2.

   Definitions and Construction    2

2.1

   Account    2

2.2

   Accrued Benefit    3

2.3

   Adjustment Date    3

2.4

   Affiliate    3

2.5

   Beneficiary    3

2.6

   Board    3

2.7

   Code    3

2.8

   Committee    4

2.9

   Company    4

2.10

   Company Matching Credits    4

2.11

   Company Stock    4

2.12

   Company Stock Credit    4

2.13

   Covered Compensation    4

2.14

   Crediting Rate    5

2.15

   Deferral Election Form    5

2.16

   Effective Date    5

2.17

   Eligible Employee    5

2.18

   Employee    6

2.19

   Employer    6

2.20

   Entry Date    6

2.21

   ERISA    6

2.22

   Incentive Compensation Credits    6

2.23

   Incentive Compensation Plan    6

2.24

   Investment Funds    7

2.25

   Investment Fund Credit    7

2.26

   Participant    7

2.27

   Plan    8

2.28

   Plan Year    8

2.29

   Prior Plan    8

2.30

   Salary Reduction Election Form    8

2.31

   Salary Reduction Credits    8

2.32

   Savings Plan    8



--------------------------------------------------------------------------------

2.33

   Service    9

2.34

   Spouse or Surviving Spouse    9

Section 3.

   Credits to Account    9

3.1

   Salary Reduction Credits    9

3.2

   Company Matching Credits    10

3.3

   Incentive Compensation Credits    10

Section 4.

   Vesting    11

Section 5.

   Payment of Benefits    11

5.1

   Distribution    11

5.2

   Payment of Benefits for Reasons Other Than Death    12

5.3

   Payment of Death Benefit    14

5.4

   Rules    14

Section 6.

   Unforeseeable Emergency Payments    15

6.1

   Conditions for Request    15

6.2

   Written Request    15

6.3

   Processing of Request    15

6.4

   Rules    16

Section 7.

   Deemed Investments and Adjustment of Accounts    16

7.1

   Deemed Investment of Accounts in Investment Funds    17

7.2

   Deemed Investment in Company Stock by Former Stock       Plan Participants   
18

7.3

   Adjustment of Fixed Rate Account    20

7.4

   Adjustment of Investment Fund Accounts    23

7.5

   Adjustment of Company Stock Account    23

7.6

   Rules    24

Section 8.

   Administration by Committee    24

8.1

   Membership of Committee    24

8.2

   Committee Officers; Subcommittee    24

8.3

   Committee Meetings    25

8.4

   Transaction of Business    25

8.5

   Committee Records    25

8.6

   Establishment of Rules    26

8.7

   Conflicts of Interest    26

8.8

   Correction of Errors    26

8.9

   Authority to Interpret Plan    26

8.10

   Third Party Advisors    27

8.11

   Compensation of Members    27

8.12

   Committee Expenses    27

8.13    

   Indemnification of Committee    27

Section 9.

   Funding    28

 

ii



--------------------------------------------------------------------------------

Section 10.

   Allocation of Responsibilities    28

10.1

   Board    28

10.2

   Committee    29

10.3

   Plan Administrator    29

Section 11.

   Benefits Not Assignable; Facility of Payments    29

11.1

   Benefits Not Assignable    29

11.2

   Payments to Minors and Others    30

Section 12.

   Beneficiary    30

Section 13.

   Amendment and Termination of Plan    31

Section 14.

   Communication to Participants    32

Section 15.

   Claims Procedure    32

15.1

   Filing of a Claim for Benefits    32

15.2

   Notification to Claimant of Decision    32

15.3

   Procedure for Review    33

15.4

   Decision on Review    33

15.5

   Action by Authorized Representative of Claimant    34

Section 16.

   Special Provisions Relating to Southern National ESOP Excess Plan    34

Section 17.

  

Special Provisions Relating to Capital Accumulation Plan

for Eligible Key Employees of Southern National Corporation

   35

Section 18.

  

Special Provisions Relating to Supplemental

Retirement Benefit of Prior Plan

   35

Section 19.

   Parties to the Plan    36

19.1

   Single Plan    36

19.2

   Service; Allocation of Costs    36

19.3

   Committee    36

19.4

   Authority to Amend and Terminate    37

Section 20.

  

Compliance with Section 16 of the Securities Exchange

Act of 1934 and Rule 16b-3 Trading Restrictions

   37

Section 21.

   Miscellaneous Provisions    37

21.1

   Notices    37

21.2

   Lost Distributees    38

21.3

   Reliance on Data    38

21.4

   Receipt and Release for Payments    38

21.5

   Headings    38

21.6

   Continuation of Employment    38

21.7

   Construction    39

21.8

   Nonliability of Employer    39

21.9

   Severability    39

21.10

   Merger and Consolidation    39

21.11

   Withholding Taxes    39

 

iii



--------------------------------------------------------------------------------

EXHIBIT A

   CREDITING RATE AS OF NOVEMBER 1, 2001    A-1

EXHIBIT B

   DESIGNATED INCENTIVE COMPENSATION PLANS    B-1

EXHIBIT C

   INVESTMENT FUNDS AS OF NOVEMBER 1, 2001    C-1

EXHIBIT D

  

ELIGIBLE EMPLOYEES ELIGIBLE TO PARTICIPATE

IN THE PLAN AS OF NOVEMBER 1, 2001

   D-1

EXHIBIT E

  

DETERMINATION OF INVESTMENT FUND CREDITS

AS OF NOVEMBER 1, 2001

   E-1

EXHIBIT F

  

DETERMINATION OF VALUE OF COMPANY STOCK CREDITS

AS OF NOVEMBER 1, 2001

   F-1

EXHIBIT G:

   EMPLOYER-PARTIES AS OF NOVEMBER 1, 2001    G-1

EXHIBIT H:

   QUALIFYING PLANS AS OF NOVEMBER 1, 2001    H-1

 

iv



--------------------------------------------------------------------------------

BB&T CORPORATION

NON-QUALIFIED DEFINED CONTRIBUTION PLAN

Section 1. Establishment and Purpose:

1.1 Establishment of Plan: Effective as of January 1, 1997, BB&T Corporation
(formerly, Southern National Corporation) adopted the “Southern National
Corporation Non-Qualified Defined Contribution Plan” (the “Prior Plan”). As of
May 16, 1997, the name of the Prior Plan was changed to the “BB&T Corporation
Non-Qualified Defined Contribution Plan.” The Prior Plan is hereby amended and
restated, effective as of November 1, 2001, and shall be known as the BB&T
CORPORATION NON-QUALIFIED DEFINED CONTRIBUTION PLAN (the “Plan”). All benefits
from this Plan shall be payable solely from the general assets of the Company
and participating Affiliates. The Plan is comprised of both an “excess benefit
plan” within the meaning of Section 3(36) of ERISA and an unfunded plan
maintained for the purposes of providing deferred compensation to a “select
group of management or highly compensated employees” within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA. The Plan, therefore, is
intended to be exempt from the participation, vesting, funding, and fiduciary
requirements of Title I of ERISA.

1.2 Purpose of Plan: The primary purpose of the Plan is to supplement the
benefits payable to certain participants under the qualified BB&T Corporation
401(k) Savings Plan to the extent that such benefits are curtailed by the
application of certain limits imposed by the Code. The Plan is also intended to
provide certain participants in the Company’s executive incentive compensation
plans with an effective means of deferring on a pre-tax basis a portion of the
payments they are entitled to receive under such plans.



--------------------------------------------------------------------------------

1.3 Application of Plan: The terms of this Plan are applicable only to
Participants who are in the Service of the Company or a participating Affiliate
on or after November 1, 2001. The benefits with respect to the Employees who
terminated, retired, or died before this date shall be determined under the
Prior Plan, except as explicitly provided elsewhere in this Plan.

Section 2. Definitions and Construction:

Wherever appropriate, words used in the Plan in the singular may include the
plural, or the plural may be read as the singular. References to one gender
shall include the other. A capitalized term used, but not defined in the Plan,
shall have the same meaning given in Section 1 of the Savings Plan, depending on
the context in which the term is used. Whenever used in this Plan, including
Section 1 and this Section 2, the following capitalized terms shall have the
meaning set forth below (unless otherwise indicated by the context) rather than
any definition provided under the Savings Plan:

2.1 “Account” means the aggregate of the unfunded, separate bookkeeping accounts
established and maintained with respect to each Participant pursuant to the
provisions of Section 7. The separate bookkeeping accounts that maybe
established and maintained with respect to the Account shall include the
following:

2.1.1 “Incentive Compensation Account” means the separate bookkeeping account to
be kept for each Participant to which Incentive Compensation Credits under any
designated Incentive Compensation Plan shall be credited.

2.1.2 “Matching Account” means the separate bookkeeping account to be kept for
each Participant to which Company Matching Credits shall be credited.

2.1.3 “Prior Plan Account” means the separate bookkeeping account to be kept for
each Participant to reflect that portion of the Account (if any) attributable to
an account maintained by an Employer on behalf of a Participant pursuant to any
other unfunded nonqualified plan or contract of deferred compensation which was
transferred to this Plan at the direction of the Committee.

 

2



--------------------------------------------------------------------------------

2.1.4 “Salary Reduction Account” means the separate bookkeeping account to be
kept for each Participant to which Salary Reduction Credits shall be credited.

Separate sub-accounts shall be established and maintained with respect to each
separate bookkeeping account, which sub-accounts shall include a “Fixed Rate
Account,” one or more “Investment Fund Accounts” and a “Company Stock Account.”
The Fixed Rate Account, the Investment Fund Accounts and the Company Stock
Account shall be adjusted in the manner provided in Section 7.

2.2 “Accrued Benefit” means with respect to each Participant the balance
credited to his Account as of the applicable Adjustment Date following
adjustment thereof as provided in Section 7.

2.3 “Adjustment Date” means each day securities are traded on the New York Stock
Exchange, except regularly scheduled holidays of Branch Banking and Trust
Company (“BB&T”), a North Carolina corporation with its principal office at
Winston-Salem, North Carolina.

2.4 “Affiliate” means any corporation which, with the Company, is a member of a
controlled group of employers as defined in Section 414(b) of the Code.

2.5 “Beneficiary” means the person, persons or entity designated or determined
pursuant to the provisions of Section 12 of the Plan to receive the balance of
the Participant’s Account under this Plan, if any, after his death.

2.6 “Board” means the Board of Directors of the Company.

2.7 “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder.

 

3



--------------------------------------------------------------------------------

2.8 “Committee” means the Administrative Committee provided for in Section 8.

2.9 “Company” means BB&T Corporation, a North Carolina corporation with its
principal office at Winston-Salem, North Carolina, or any successor thereto by
merger, consolidation or otherwise.

2.10 “Company Matching Credits” means the amounts credited to the Participant’s
Matching Account by the Committee pursuant to the provisions of Section 3.2.

2.11 “Company Stock” means the Company’s $5 par value common stock. “Company
Stock Fund” means the BB&T Corporation Common Stock Fund, which consists
primarily of shares of Company Stock.

2.12 “Company Stock Credit” means a bookkeeping unit used for the purpose of
crediting deemed shares of the Company Stock Fund to the Company Stock Accounts
of each Participant for whom a Company Stock Account is established pursuant to
Section 7. Each Company Stock Credit shall be equal to one share of the Company
Stock Fund. The value of each Company Stock Credit shall be equivalent to the
net value of a share of the Company Stock Fund as of the applicable Adjustment
Date.

2.13 “Covered Compensation” means the wages within the meaning of Section 3401
(a) of the Code and all other payments of compensation to the Participant by the
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Participant a written statement (as
currently reportable on Form W-2) under Sections 6041(d), 6051(a)(3) and 6052 of
the Code, but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed, subject to the following adjustments:

 

4



--------------------------------------------------------------------------------

(a) There shall be excluded amounts paid or reimbursed by the Employer for
moving expenses incurred by the Participant to the extent that at the time of
payment it is reasonable to believe that these amounts are deductible by the
Participant under Section 217 of the Code;

(b) There shall be excluded any fringe benefits or welfare benefits;

(c) There shall be included any amounts contributed by the Participant to an
employee benefit plan maintained by the Employer pursuant to a salary reduction
agreement which are not includible in the gross income of the Participant under
Sections 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the Code;

(d) There shall be included any compensation deferred pursuant to Sections 3.1
and 3.3 of this Plan; and

(e) There shall be included amounts in excess of the limitation described in
Section 401(a)(17) of the Code.

2.14 “Crediting Rate” means the rate in effect as of the first day of each Plan
Year and utilized throughout the entire Plan Year in crediting interest to the
balance in the Fixed Rate Accounts of each Participant. The Crediting Rate shall
be determined in the manner described in Exhibit A attached hereto, as the same
may be amended from time to time by the Committee. Prior to the beginning of
each Plan Year, the Committee shall notify the Participants in writing of the
Crediting Rate for such Plan Year.

2.15 “Deferral Election Form” means the election form executed by the
Participant pursuant to the provisions of Section 3.3 of the Plan.

2.16 “Effective Date” means November 1, 2001.

2.17 “Eligible Employee” means each Employee who is determined by the Committee
to be a highly compensated or management employee and who is selected by the
Committee to participate in the Plan. An Employee shall cease to be an Eligible
Employee immediately upon the first to occur of the following: (i) the
Employee’s termination of Service;

 

5



--------------------------------------------------------------------------------

(ii) determination by the Committee that the Employee is no longer a highly
compensated or management employee; or (iii) determination by the Committee in
its sole discretion that the Employee shall no longer be eligible to participate
in the Plan. See Section 2.26 with respect to provisions governing participation
in the Plan by an Eligible Employee.

2.18 “Employee” means an individual in the Service of the Employer if the
relationship between him and the Employer is the legal relationship of employer
and employee.

2.19 “Employer” means the Company and participating Affiliates. See Section 19
for special provisions concerning participating Affiliates.

2.20 “Entry Date” means January 1 of each Plan Year. Under special
circumstances, such as the acquisition of an Affiliate, the Committee may
designate a date other than January 1 of a Plan Year as an Entry Date.

2.21 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended (including amendments of the Code affected thereby) and rules and
regulations issued thereunder.

2.22 “Incentive Compensation Credits” means the amounts credited to the
Participant’s Incentive Compensation Account by the Committee pursuant to the
provisions of Section 3.3.

2.23 “Incentive Compensation Plan” means any executive incentive compensation
plan maintained by the Company, as designated by the Committee on Exhibit B
attached hereto as the same may be amended from time to time, under which a
Participant is entitled to receive an annual or long-term cash award based on
the satisfaction of pre-established, objective performance goals.

 

6



--------------------------------------------------------------------------------

2.24 “Investment Funds” means the mutual funds described in Exhibit C attached
hereto, as the same may be amended from time to time by the Committee. Prior to
the beginning of each Plan Year, the Committee shall notify the Participants in
writing of the Investment Funds for such Plan Year. Each mutual fund described
in Exhibit C is sometimes referred to herein as “Investment Fund.”

2.25 “Investment Fund Credit” means, with respect to each Investment Fund, a
bookkeeping unit used for the purpose of crediting deemed shares of the
Investment Fund to the corresponding Investment Fund Account of each
Participant. Each Investment Fund Credit shall be equal to one share of the
Investment Fund. The value of each Investment Fund Credit shall be equivalent to
the net value of a share of the Investment Fund as of the applicable Adjustment
Date.

2.26 “Participant” means with respect to any Plan Year an Eligible Employee who
has entered the Plan and any former Employee who has an Accrued Benefit
remaining under the Plan. An Eligible Employee or former Employee on the
Effective Date who was a participant in the Prior Plan immediately preceding the
Effective Date, shall be a Participant in this Plan on the Effective Date. An
Eligible Employee who has not otherwise entered the Plan shall enter the Plan
and become a Participant as of the Entry Date determined by the Committee;
provided, that an Eligible Employee shall not become a Participant in this Plan
unless (i) the contributions to his Salary Reduction Contribution (Before-Tax)
Account, his Employer Basic Matching Contribution Account and his Employer
Supplemental Matching Contribution Account under the Savings Plan are less than
such contributions would otherwise be under the Savings Plan if such plan did
not observe the limitations described in Sections 401(a)(17), 401(k), 401(m),
402(g) and 415 of the Code, or if such Plan included deferrals under Sections
3.1 and

 

7



--------------------------------------------------------------------------------

3.3 of this Plan in its definition of Compensation; or (ii) he is eligible to
participate in any Incentive Compensation Plan. A Participant shall cease to be
a Participant as of the date he ceases to be an Eligible Employee or ceases to
be a participant in the Savings Plan and any Incentive Compensation Plan. A
Participant who separates from Service with the Employer and who later returns
to Service will not be eligible to reenter this Plan and become a Participant
except upon satisfaction of such terms and conditions as the Committee shall
establish following the Participant’s return to Service, whether or not the
Participant shall have an Accrued Benefit remaining under the Plan on the date
of his return to Service. The Eligible Employees eligible to participate in the
Plan are designated on Exhibit D attached hereto, as it may be amended from time
to time by the Committee.

2.27 “Plan” means the unfunded, non-qualified deferred compensation plan as
herein set out or as duly amended.

2.28 “Plan Year” means the 12-calendar-month period ending on December 31 of
each year.

2.29 “Prior Plan” means the BB&T Corporation Non-Qualified Defined Contribution
Plan as in effect prior to November 1, 2001.

2.30 “Salary Reduction Election Form” means the election form executed by the
Participant pursuant to the provisions of Section 3.1 of the Plan.

2.31 “Salary Reduction Credits” means the amounts credited to the Participant’s
Salary Reduction Account by the Committee pursuant to the provisions of
Section 3.1 of the Plan.

2.32 “Savings Plan” means the BB&T Corporation 401(k) Savings Plan (as amended
and restated as of January 1, 2000), as it may be amended from time to time.

 

8



--------------------------------------------------------------------------------

2.33 “Service” means employment by the Employer as an Employee.

2.34 “Spouse” or “Surviving Spouse” means, except as otherwise provided in the
Plan, the legally married or surviving spouse of a Participant.

Section 3. Credits to Account:

3.1 Salary Reduction Credits:

3.1.1 Amount of Salary Reduction Credits:

(a) Each Participant who is a participant in the Savings Plan may elect, by
executing a Salary Reduction Election Form, to reduce on a pre-tax basis his
Covered Compensation from the Employer for any Plan Year by an amount equal to
the difference between (1) and (2), where:

(1) is a whole percentage of Covered Compensation equal to the same contribution
percentage elected by the Participant under Section 2.1 of the Savings Plan (as
such Section may be hereafter amended); and

(2) is an amount equal to the maximum Salary Reduction Contributions that has
been, or will be, made to the Participant’s Salary Reduction Contribution
(Before-Tax) Account under the Savings Plan (determined with respect to all
Savings Plan provisions, and the limitations described in Sections 401(a)(17),
401(k), 401(m), 402(g) and 415 of the Code) for such Plan Year.

(b) An amount equal to the Participant’s Salary Reduction Credits shall be
credited by the Committee to the Salary Reduction Account maintained for the
Participant pursuant to Section 7.

3.1.2 Time for Crediting Salary Reduction Credits: The amount of Salary
Reduction Credits to be credited to the Salary Reduction Account of a
Participant shall be credited to the Participant’s Salary Reduction Account at
the same time and in the same manner as Salary Reduction Contributions are
credited to the Participant’s Salary Reduction Contribution (Before-Tax) Account
under the Savings Plan.

3.1.3 Administrative Rules Governing Salary Reduction Elections: A salary
reduction election pursuant to Section 3.1.1 shall be made by the Participant by
executing and delivering to the Committee a Salary Reduction Election Form in
accordance with such rules and procedures as are adopted by the Committee from
time to time. The Salary Reduction Election Form must be received by the
Committee prior to the beginning of each Plan Year (or the date the Participant
is first eligible to participate in

 

9



--------------------------------------------------------------------------------

and delivering to the Committee a Salary Reduction Election Form in accordance
with such rules and procedures as are adopted by the Committee from time to
time. The Salary Reduction Election Form must be received by the Committee prior
to the beginning of each Plan Year (or the date the Participant is first
eligible to participate in the Savings Plan, if he becomes so eligible during
the Plan Year) and shall be irrevocable for the Plan Year (or remainder of the
Plan Year), if applicable.

3.2 Company Matching Credits:

3.2.1 Amount of Company Matching Credits: With respect to each Participant who
elects to reduce his Covered Compensation under Section 3.1, the Committee shall
credit to his Matching Account each month the Company Matching Credit, which
shall be an amount equal to the difference between (a) and (b), where:

(a) is an amount equal to 100% of the first 6% of Covered Compensation elected
by the Participant for salary reduction under Section 2.1 of the Savings Plan
(as such Section may be hereafter amended) (but not more than the amount
described in Section 3.1.1(a)(2) of the Plan) and for salary reduction under
Section 3.1.1(a)(l) of the Plan; and

(b) is an amount equal to the maximum Matching Contributions that has been, or
will be, made to the Employer Basic Matching Contribution Account and the
Employer Supplemental Matching Contribution Account of the Participant under the
Savings Plan (determined with regard to all Savings Plan provisions and the
limitations described in Sections 401(a)(17), 401(k), 401(m), 402(g), and 415 of
the Code) for such Plan Year.

3.2.2 Time for Crediting Company Matching Credits: The amount of Company
Matching Credits to be credited to the Matching Account of the Participant shall
be credited by the Committee to the Participant’s Matching Account at the same
time and in the same manner as Matching Contributions are credited to the
Participant’s Employer Basic Matching Contribution Account and Employer
Supplemental Matching Contribution Account under the Savings Plan.

3.3 Incentive Compensation Credits:

3.3.1 Amount of Incentive Compensation Credits: Each Participant who is a
participant in any Incentive Compensation Plan may elect, by executing a
Deferral Election Form, to defer, on a pretax basis, an amount equal to either
10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 100% of the benefit otherwise
payable to him under such Incentive Compensation Plan. An amount equal to the
amount deferred shall be credited by the Committee as an Incentive Compensation
Credit to the Incentive Compensation Account of the Participant.

 

10



--------------------------------------------------------------------------------

3.3.2 Time for Crediting Incentive Compensation Credits: The amount of Incentive
Compensation Credits to be credited to the Incentive Compensation Account of the
Participant shall be credited by the Committee to the Participant’s Incentive
Compensation Account as of that date certain which the benefits payable under
the Incentive Compensation Plan would have otherwise been paid to the
Participant.

3.3.3 Administrative Rules Governing Incentive Compensation Credits: An election
by the Participant to defer benefits earned under an Incentive Compensation Plan
pursuant to Section 3.3.1 shall be made on a Deferral Election Form at a time
determined by the Committee and shall be irrevocable when made. In establishing
the time of election, the Committee shall select a date that will not result in
the constructive receipt of income to a Participant who elects to defer benefits
earned under the Incentive Compensation Plan.

Section 4. Vesting:

The interest of a Participant in his Salary Reduction Account, Incentive
Compensation Account and Prior Plan Account shall be fully vested (i.e.,
nonforfeitable) at all times. The interest of a Participant in his Matching
Account (and in the Company Stock Account which is a sub-account with respect to
his Matching Account) shall be contingent, except that such interest shall
become vested at the same time and in the same manner as his interest in his
Employer Supplemental Matching Contribution Account becomes vested under the
Savings Plan. A Participant who is not fully vested in his Company Matching
Account shall forfeit the nonvested portion of such account in the same manner
and at the same time that forfeitures occur with respect to his Employer
Supplemental Matching Contribution Account under the Savings Plan.

Section 5. Payment of Benefits:

5.1 Distribution: Except as otherwise provided in Section 6, the vested Accrued
Benefit of a Participant shall be distributed to or with respect to a
Participant only upon termination of the Participant’s Service with the Employer
(including all Affiliates thereof). Payment of benefits on account of a
non-death termination of Service shall be made in accordance with Section 5.2.
Payment of benefits on account of the death of the Participant shall be made in
accordance with Section 5.3.

 

11



--------------------------------------------------------------------------------

5.2 Payment of Benefits for Reasons Other Than Death:

5.2.1 Form of Distribution: Subject to the provisions of Section 20, the vested
Accrued Benefit of a Participant who has terminated Service for any reason other
than death shall be paid to the Participant or applied for his benefit under one
of the following options, as elected by the Participant:

(1) Term Certain Option: Payment of his vested Accrued Benefit to him in
approximately equal monthly installments over a term certain not to exceed 180
months. If the term certain selected by the Participant pursuant to this
Section 5.2.1 would result in payments of less than $100.00 per month, payments
shall be made at the rate of $100.00 per month until the Participant’s vested
Accrued Benefit is paid in full.

(2) Lump Sum Option: Payment of his vested Accrued Benefit to him in a lump sum.

The election of the form of distribution (the “Form Election”) shall be made by
the Participant on a form approved by the Committee and filed with the Committee
as provided in Section 5.2.3. If the Participant fails to elect a distribution
option, his vested Accrued Benefit shall be paid to him under the Lump Sum
Option. Notwithstanding any election made by the Participant pursuant to this
Section 5.2.1, if prior to the distribution processing date the Participant
advises the Committee in writing that he desires to have his vested Company
Stock Accounts, if any, paid to him in shares of Company Stock (as provided in
Section 5.2.4), his vested Company Stock Accounts shall automatically be paid to
him under the Lump Sum Option, and the balance of his vested Account shall be
paid to him in accordance with the distribution option elected by him pursuant
to this Section 5.2.1. The amount of a Participant’s vested Accrued Benefit for
purposes of any distribution made pursuant to this Section 5 shall be determined
as of the Adjustment Date such distribution is actually processed by the
Committee or its designee.

5.2.2 Commencement and Timing of Distribution: Except as otherwise provided in
Section 6 and subject to the provisions of Section 20, no benefit payments will
be made to the Participant from the Plan under this Section 5.2 until the
Service of the Participant is terminated. Payment of his vested Accrued Benefit
shall commence within one of the following periods, as elected by the
Participant:

 

  Option (1) Distribution shall commence within the 60-day period next following
the date the Service of the Participant terminates.

 

12



--------------------------------------------------------------------------------

  Option (2) Distribution shall commence within the period beginning on the
first day of January of the Plan Year which next follows the Plan Year in which
the Service of the Participant terminated and ending on the last day of February
of such Plan Year.

 

  Option (3) Distribution shall commence within the 60-day period next following
the date the Participant attains age 65.

 

  Option (4) Distribution shall commence within the period beginning on the
first day of January of the Plan Year which next follows the Plan Year in which
the Participant attains age 65 and ending on the last day of February of such
Plan Year.

The election of the date as of which distribution shall commence (the “Timing
Election”) shall be made on a form approved by the Committee and filed with the
Committee as provided in Section 5.2.3. If the Participant fails to elect one of
these options, Option (1) will be deemed to have been elected by the
Participant.

5.2.3 Timing of Election: The Form Election and Timing Election shall be made by
the Participant on or before the Entry Date the Participant enters the Plan. The
Participant’s election may be revoked at any time by the Participant during the
“Election Period.” The Election Period begins as of the Entry Date the
Participant enters the Plan and ends on the earlier to occur of (i) the date the
Participant terminates Service; or (ii) the date which precedes the date payment
of his benefit is to commence by twelve (12) calendar months. The Form Election
and Timing Election in effect as of the close of the Election Period shall be
irrevocable.

5.2.4 Medium of Distribution: Subject to the provisions of Section 20,
distributions from the Plan shall be made in cash unless prior to the
distribution processing date the Participant advises the Committee in writing
that he desires to receive payment of his vested Company Stock Accounts, if any,
in Company Stock. The number of shares of Company Stock distributable to the
Participant shall be determined as of the Adjustment Date the Participant’s
distribution from the Plan is actually processed by the Committee or its
designee. Any portion of a payment that would be represented by a fractional
share shall be paid in cash irrespective of the Participant’s desire to receive
payment in the form of Company Stock.

5.2.5 Installment Payments: If the Participant’s vested Accrued Benefit is to be
distributed in installments pursuant to the Term Certain Option, the amount of
each monthly installment shall initially be equal to the value of the Account as
of the date benefit payments are to commence multiplied by a fraction, the
numerator of which shall be one and the denominator of which shall be the total
number of installments to be paid. As of each February 1 (the “Annual Valuation
Date”), the amount of the monthly installment payment shall be adjusted so that
for the twelve consecutive month period

 

13



--------------------------------------------------------------------------------

beginning on such Annual Valuation Date the amount of each monthly installment
payment shall be equal to the value of the Account on such Annual Valuation Date
multiplied by a fraction, the numerator of which shall be one and the
denominator of which shall be the number of installments remaining to be paid.
The Account shall continue to be adjusted as provided in Section 7 until the
entire balance credited to the Account has been paid.

5.3 Payment of Death Benefit: On the death of a Participant, his vested Accrued
Benefit shall be paid to his Beneficiary in accordance with the following
special provisions:

5.3.1 Death Before Payments Begin: If the Participant dies before payment of his
vested Accrued Benefit begins under Section 5.2, payment of his vested Accrued
Benefit to his Beneficiary shall commence as soon as practicable following the
date of the Participant’s death but in no event earlier than the sixtieth day
next following the date of the Participant’s death. The amount of the
Participant’s vested Accrued Benefit for purposes of any distribution made
pursuant to this Section 5.3.1 shall be determined as of the Adjustment Date
such distribution is actually processed by the Committee or its designee. The
vested Accrued Benefit of the Participant shall be paid to the Beneficiary in
cash under the Lump Sum Option described in Section 5.2.1(2). Notwithstanding
the foregoing and subject to the provisions of Section 20, prior to the
distribution processing date the Beneficiary may advise the Committee in writing
that he desires to have the Participant’s vested Company Stock Accounts, if any,
paid to him in shares of Company Stock rather than in cash. The number of shares
of Company Stock distributable to the Beneficiary shall be determined as of the
Adjustment Date the death benefit from the Plan is actually processed by the
Committee or its designee. Any portion of a payment that would be represented by
a fractional share shall be paid in cash irrespective of the Beneficiary’s
desire to receive payment in the form of Company Stock.

5.3.2 Death After Payments Begin: If the Participant dies on or after payment of
his vested Accrued Benefit commences under Section 5.2, the remaining payments
(if any) that would have been made to the Participant had he not died shall be
made to the Participant’s Beneficiary in the same manner as they would have been
paid to the Participant had he lived.

5.4 Rules: Subject to the provisions of Section 20, the Committee may from time
to time adopt additional policies or rules governing the manner in which
distributions will be made from the Plan so that the Plan may be conveniently
administered.

 

14



--------------------------------------------------------------------------------

Section 6. Unforeseeable Emergency Payments:

6.1 Conditions for Request: Subject to the provisions of Section 20, a
Participant may, at any time prior to his termination of Service, make
application to the Committee to receive a cash payment in a lump sum of all or a
portion of the total amount credited to his Account (other than the nonvested
portion of his Matching Account) by reason of an unforeseeable emergency. The
amount of a payment on account of an unforeseeable emergency shall not exceed
the amount required to meet the financial hardship created by the unforeseeable
emergency and not otherwise reasonably available from other resources of the
Participant (including all amounts that may be withdrawn from the Savings Plan).
An unforeseeable emergency is a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent of the Participant, loss of a Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The determination
of whether an unforeseeable emergency exists within the scope of this
Section 6.1 shall be made by the Committee in its sole and absolute discretion,
and its decision to grant or deny a payment on account of an unforeseeable
emergency shall be final. The Committee shall apply uniform and
nondiscriminatory standards in making its decision.

6.2 Written Request: The Participant’s request for a payment on account of an
unforeseeable emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount to be paid
from his Account, and the total amount of the actual expense incurred or to be
incurred on account of hardship.

6.3 Processing of Request: If a payment under this Section 6 is approved, such
payment shall be made as soon thereafter as practicable. The processing of the
request shall

 

15



--------------------------------------------------------------------------------

be completed as soon as practicable from the date on which the Committee
receives the properly completed written request for a payment on account of an
unforeseeable emergency. If a Participant terminates Service after a request is
approved in accordance with this Section 6 but prior to payment of the full
amount approved, the approval of his request shall be automatically void and the
benefits he is entitled to receive under the Plan shall be paid in accordance
with the applicable payment provisions of the Plan. Only one payment because of
an unforeseeable emergency shall be made within any Plan Year. A hardship
withdrawal made under this Section 6 shall be charged to the separate
bookkeeping accounts which comprise the Account in the following order:
(i) Incentive Compensation Account; (ii) Salary Reduction Account; (iii) Prior
Plan Account; and (iv) Matching Account (but only to the extent of the vested
portion of the Matching Account). Subject to the provisions of Section 20, with
respect to each such separate bookkeeping account, such hardship withdrawal
shall be charged to the Fixed Rate Account, the Investment Fund Accounts and the
Company Stock Account with respect to such separate bookkeeping account on a pro
rata basis.

6.4 Rules: Subject to the provisions of Section 20, the Committee may from time
to time adopt additional policies or rules governing the manner in which such
payments because of an unforeseeable emergency may be made so that the Plan may
be conveniently administered.

Section 7. Deemed Investments and Adjustment of Accounts:

The Committee shall establish and maintain in behalf of each Participant the
following four separate bookkeeping accounts with respect to his Account:
(1) Salary Reduction Account; (2) Matching Account; (3) Incentive Compensation
Account; and (4) Prior Plan Account. The Committee shall also establish and
maintain with respect to each separate

 

16



--------------------------------------------------------------------------------

bookkeeping account a sub-account entitled the “Fixed Rate Account.” If the
Participant elects to have all or a portion of the amount credited to each
separate bookkeeping account deemed invested in one or more of the Investment
Funds as provided in Section 7.1, the Committee shall establish a sub-account
entitled “Investment Fund Account” with respect to the amount deemed invested in
each Investment Fund. With respect to each Participant who was a Participant in
the SNC Excess Plan (as defined in Section 16) or any other nonqualified plan
which was merged into or consolidated with this Plan and, at the time of such
merger or consolidation, allowed the participants’ accounts to be deemed
invested in the Company Stock Fund (the “Former Stock Plans”), the Committee
shall also establish and maintain with respect to his Salary Reduction Account
and his Matching Account a sub-account entitled “Company Stock Account.” Each
Participant who has a Company Stock Account shall sometimes be referred to
herein as a “Former Stock Plan Participant.” In no event shall the Committee
establish and maintain a Company Stock Account on behalf of a Participant other
than a Former Stock Plan Participant.

7.1 Deemed Investment of Accounts in Investment Funds: In accordance with
procedures adopted by the Committee, a Participant may elect to have all or a
portion (in whole percentages of 1%) of the amount credited to each separate
bookkeeping account deemed invested in one or more of the Investment Funds. An
election to invest in the Investment Funds shall be made by the Participant in
accordance with such rules and procedures as are adopted by the Committee from
time to time. Subject to the provisions of Section 7.2, any amounts credited to
each separate bookkeeping account of the Participant which are not deemed to be
invested in the Investment Funds shall be credited to the Fixed Rate Account
(which functions as a sub-account of the applicable separate bookkeeping
account) and shall be credited with earnings as described in Section 7.3. Unless
modified or revoked by the Participant, an election to invest

 

17



--------------------------------------------------------------------------------

in the Investment Funds shall continue in effect until such time as the
distribution of the Participant’s vested Accrued Benefit is processed by the
Committee or its designee in accordance with the provisions of Section 5. A
Participant unilaterally may modify or revoke his election as of any Adjustment
Date by providing advance notice to the Committee in accordance with such rules
and procedures as are adopted by the Committee from time to time. Any amount the
Participant has elected to be deemed invested in an Investment Fund shall be
converted into Investment Fund Credits with respect to that Investment Fund in
the manner and as of the Adjustment Date described in Exhibit E attached hereto,
as the same may be amended from time to time by the Committee. The value of any
Investment Fund Credits the Participant has elected to be deemed sold from an
Investment Fund Account and credited to another Investment Fund Account or to
his Fixed Rate Account shall be determined in the manner and as of the
Adjustment Date described in Exhibit E attached hereto, as the same may be
amended from time to time by the Committee. All deemed dividends, capital gains
or other income distributions payable with respect to the Investment Fund
Credits allocated to an Investment Fund Account shall be converted into
Investment Fund Credits in the manner and as of the Adjustment Date described in
Exhibit E attached hereto, as the same may be amended from time to time by the
Committee. In the event the Committee shall change the manner in which amounts
are to be converted to Investment Fund Credits or the manner in which Investment
Fund Credits are to be deemed sold, it shall communicate such change to
Participants in writing in advance of the date such change is to be effective.
Fractional shares shall be accounted for as such. The Investment Fund Accounts
shall be adjusted as provided in Section 7.4.

7.2 Deemed Investment in Company Stock by Former Stock Plan Participants: The
amounts transferred from the accounts under the Former Stock Plans which

 

18



--------------------------------------------------------------------------------

were deemed invested in the Company Stock Fund shall remain deemed invested in
the Company Stock Fund. In no event shall any other amounts credited to Accounts
under the Plan he deemed invested in the Company Stock Fund. Notwithstanding the
foregoing and in accordance with procedures adopted by the Committee, a Former
Stock Plan Participant who was a participant in one of the nonqualified plans
described in Exhibit H (each such Participant sometimes being referred to herein
as a “Qualifying Former Stock Plan Participant”) may elect as of any Adjustment
Date to have all or a portion (in whole percentages of 1%) of his Company Stock
Credits credited to his Company Stock Accounts (which accounts function as
sub-accounts of the Salary Reduction Account and the Matching Account) deemed
sold and the deemed cash proceeds therefrom credited to his Fixed Rate Accounts
(which accounts function as sub-accounts of the Salary Reduction Account and the
Matching Account) and his Investment Fund Accounts (which accounts function as
sub-accounts of the Salary Reduction Account and the Matching Account) in
accordance with the most recent election made by the Participant pursuant to
Section 7.1. An election to sell Company Stock Credits shall be made by the
Qualifying Former Stock Plan Participant in accordance with such rules and
procedures as are adopted by the Committee from time to time and shall be
irrevocable when made. The value of any Company Stock Credits the Qualifying
Former Stock Plan Participant has elected to be deemed sold shall be determined
in the manner and as of the Adjustment Date described in Exhibit F attached
hereto, as the same may be amended from time to time by the Committee. In the
event the Committee shall change the manner in which the value of Company Stock
Credits deemed sold from the Company Stock Accounts are determined, it shall
communicate such change to Qualifying Former Stock Plan Participants in writing
in advance of the date such change is to be effective. All deemed cash dividends
payable with respect to Company Stock

 

19



--------------------------------------------------------------------------------

Credits then allocated to the Participant’s Company Stock Accounts shall be
credited to his Fixed Rate Accounts (which accounts function as sub-accounts of
the Salary Reduction Account and the Matching Account) and his Investment Fund
Accounts (which accounts function as sub-accounts of the Salary Reduction
Account and the Matching Account) in accordance with the most recent election
made by the Participant pursuant to Section 7.1. Company Stock Credits which
have not been deemed sold shall remain in the Company Stock Accounts and such
Accounts shall be adjusted as provided in Section 7.5.

7.3 Adjustment of Fixed Rate Account: Except as provided in Sections 7.4 and 7.5
with respect to the adjustment of the Investment Fund Accounts and the Company
Stock Accounts, as of the close of business of the Company on each Adjustment
Date, each Fixed Rate Account with respect to each separate bookkeeping account
shall be adjusted as follows:

7.3.1 Salary Reduction Fixed Rate Account: The Fixed Rate Account (which account
functions as a sub-account of the Salary Reduction Account) of each Participant
shall be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments deemed made from
such account since the next preceding Adjustment Date, and (ii) the total amount
deemed applied since the next preceding Adjustment Date to the deemed purchase
of Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Salary Reduction Account).

(2) There shall be credited the total amount of any Salary Reduction Credits
made to such account with respect to the Participant since the last preceding
Adjustment Date.

(3) There shall be credited (i) deemed cash dividends payable with respect to
Company Stock Credits then allocated to the Company Stock Account of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account, (ii) cash proceeds from the deemed sale of any Company Stock Credits
then allocated to the Company Stock Account of the Participant which the
Participant has elected to be credited to his Fixed Rate Account, and (iii) cash
proceeds from the deemed sale of any Investment Fund Credits then allocated to
the Investment Fund Accounts of the Participant which the Participant has
elected to be credited to his Fixed Rate Account.

 

20



--------------------------------------------------------------------------------

(4) There shall be credited an amount equal to the product of (A) and (B), where
(A) is the balance credited to the Fixed Rate Account (which account functions
as a sub-account of the Salary Reduction Account) as of such Adjustment Date
(after adjustment for any distributions as of such Adjustment Date but prior to
adjustment for credits as of such date), and (B) is the Crediting Rate.

7.3.2 Matching Fixed Rate Account: The Fixed Rate Account (which account
functions as a sub-account of the Matching Account) of each Participant shall be
adjusted in this order:

(1) There shall be debited (i) the total amount of any payments deemed made from
such account since the next preceding Adjustment Date, and (ii) the total amount
applied since the next preceding Adjustment Date to the deemed purchase of
Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts functions as sub-accounts of the Matching Account).

(2) There shall be credited the total amount of any Matching Credits made to
such account with respect to the Participant since the last preceding Adjustment
Date.

(3) There shall be credited (i) deemed cash dividends payable with respect to
Company Stock Credits then allocated to the Company Stock Account of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account, (ii) cash proceeds from the deemed sale of any Company Stock Credits
then allocated to the Company Stock Account of the Participant which the
Participant has elected to be credited to his Fixed Rate Account, and (iii) cash
proceeds from the deemed sale of any Investment Fund Credits then allocated to
the Investment Fund Accounts of the Participant which the Participant has
elected to be credited to his Fixed Rate Account.

(4) There shall be credited an amount equal to the product of (A) and (B), where
(A) is the balance credited to the Fixed Rate Account (which account functions
as ; a sub-account of the Matching Account) as of such Adjustment Date (after
adjustment for any distributions as of such adjustment date but prior to
adjustment for credits as of such date), and (B) is the Crediting Rate.

(5) There shall be debited the amount of his Fixed Rate Account which was deemed
forfeited since the next preceding Adjustment Date.

 

21



--------------------------------------------------------------------------------

7.3.3 Incentive Compensation Fixed Rate Account: The Fixed Rate Account (which
account functions as a sub-account of the Incentive Compensation Account) of
each Participant shall be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments deemed made from
such account since the next preceding Adjustment Date and (ii) the total amount
deemed applied since the next preceding Adjustment Date to the purchase of
Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Incentive Compensation Account).

(2) There shall be credited the total amount of any Incentive Compensation
Credits made to such account with respect to the Participant since the last
preceding Adjustment Date.

(3) There shall be credited cash proceeds from the deemed sale of any Investment
Fund Credits then allocated to the Investment Fund Accounts of the Participant
which the Participant has elected to be credited to his Fixed Rate Account.

(4) There shall be credited an amount equal to the product of (A) and (B), where
(A) is the balance credited to the Fixed Rate Account (which account functions
as a sub-account of the Incentive Compensation Account) as of such Adjustment
Date (after adjustment for any distributions as of such adjustment date but
prior to adjustment for credits as of such date), and (B) is the Crediting Rate.

7.3.4 Prior Plan Fixed Rate Account: The Fixed Rate Account (which account
functions as a sub-account of the Prior Plan Account) of each Participant shall
be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments deemed made from
such account since the next preceding Adjustment Date and (ii) the total amount
deemed applied since the next preceding Adjustment Date to the purchase of
Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Prior Plan Account).

(2) There shall be credited the total amount of any Prior Plan Account Credits
made to such account with respect to the Participant since the last preceding
Adjustment Date.

(3) There shall be credited cash proceeds from the deemed sale of any Investment
Fund Credits then allocated to the Investment Fund Accounts of the Participant
which the Participant has elected to be credited to his Fixed Rate Account.

 

22



--------------------------------------------------------------------------------

(4) There shall be credited an amount equal to the product of (A) and (B), where
(A) is the balance credited to the Fixed Rate Account (which account functions
as a sub-account of the Prior Plan Account) as of such Adjustment Date (after
adjustment for any distributions as of such adjustment date but prior to
adjustment for credits as of such date), and (B) is the Crediting Rate.

7.4 Adjustment of Investment Fund Accounts: The provisions of this Section 7.4
shall apply separately to each Investment Fund Account of the Participant. As of
the close of business of the Company on each Adjustment Date, the number of
Investment Fund Credits allocated to the Investment Fund Account of each
Participant with respect to each separate bookkeeping account shall be adjusted
in the following order:

7.4.1 There shall be debited any Investment Fund Credits deemed sold from the
Investment Fund Account since the next preceding Adjustment Date.

7.4.2 There shall be credited (i) any shares of the Investment Fund deemed
purchased with amounts converted into Investment Fund Credits, and (ii) any
additional shares of Investment Fund Credits deemed purchased as a result of any
deemed dividends, capital gains or other income distributions payable since the
next preceding Adjustment Date with respect to Investment Fund Credits allocated
to the Participant’s Investment Fund Account.

7.4.3 There shall be debited any Investment Fund Credits forfeited with respect
to the Investment Fund Account of the Matching Account since the next preceding
Adjustment Date.

7.5 Adjustment of Company Stock Account: As of the close of business of the
Company on each Adjustment Date, the number of Company Stock Credits allocated
to the Company Stock Account of each Participant with respect to each separate
bookkeeping account shall be adjusted in the following order:

7.5.1 There shall be debited any Company Stock Credits deemed distributed or
deemed sold from the Company Stock Account since the next preceding Adjustment
Date.

7.5.2 There shall be credited any additional shares of Company Stock Credits
deemed issued in connection with any deemed dividends, a stock split or similar
transaction since the next preceding Adjustment Date with respect to Company
Stock Credits allocated to the Participant’s Company Stock Account.

 

23



--------------------------------------------------------------------------------

7.5.3 There shall be debited any Company Stock Credits forfeited with respect to
the Company Stock Account of the Matching Account since the next preceding
Adjustment Date.

The aggregate number of Company Stock Credits credited to the Company Stock
Account may be appropriately adjusted as the Committee may determine for any
increase or decrease in the number of shares of issued Company Stock resulting
from a subdivision or consolidation of shares, whether through reorganization,
recapitalization, stock split-up, stock distribution or combination of shares,
or the payment of a share dividend or other increase or decrease in the number
of such shares outstanding effected without receipt of consideration by the
Company. Adjustments under this Section 7.5 shall be made according, to the sole
discretion of the Committee, and its decisions shall be binding and conclusive.

7.6 Rules: Subject to the provisions of Section 20, the Committee may establish
any rules or regulations necessary to implement the provisions of this
Section 7.

Section 8. Administration by Committee:

8.1 Membership of Committee: The Committee shall consist of not less than three
nor more than seven individuals who shall be appointed by the Board to serve at
the pleasure of the Board. Any member of the Committee may resign, and his
successor, if any, shall be appointed by the Board. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.

8.2 Committee Officers; Subcommittee: The members of the Committee shall elect a
Chairman and may elect an acting Chairman. They shall also elect a Secretary and

 

24



--------------------------------------------------------------------------------

may elect an acting Secretary, either of whom may be but need not be a member of
the Committee. The Committee may appoint from its membership such subcommittees
with such powers as the Committee shall determine, and may authorize one or more
of its members or any agent to execute or deliver any instruments or to make any
payment in behalf of the Committee. The Chairman of the Committee shall
constitute the Plan Administrator and shall be agent for service of legal
process on the Plan. In addition, notwithstanding any provision herein, any
subcommittee established by the Committee or any Board committee or subcommittee
may be granted such authority, and be comprised of such members, as is necessary
to comply with the conditions imposed by Rule 16b-3, promulgated under
Section 16 of the Securities Exchange Act of 1934, as amended (the “1934 Act”).

8.3 Committee Meetings: The Committee shall hold such meetings upon such notice,
at such places and at such intervals as it may from time to time determine.
Notice of meetings shall not be required if notice is waived in writing by all
the members of the Committee at the time in office, or if all such members are
present at the meeting.

8.4 Transaction of Business: A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting shall be by
vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

8.5 Committee Records: The Committee shall maintain full and complete records of
its deliberations and decisions. The minutes of its proceedings shall be
conclusive

 

25



--------------------------------------------------------------------------------

proof of the facts of the operation of the Plan. The records of the Committee
shall contain all relevant data pertaining to individual Participants and their
rights under the Plan.

8.6 Establishment of Rules: Subject to the limitations of the Plan, the Com-
mittee may from time to time establish rules or by-laws for the administration
of the Plan and the transaction of its business.

8.7 Conflicts of Interest: No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting).

8.8 Correction of Errors: The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

8.9 Authority to Interpret Plan: Subject to the claims procedure set forth in
Section 15, the Committee and the Plan Administrator shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to interpret the Plan and to
make determinations as to eligibility for participation and benefits under the
Plan. Interpretations and determinations by the Committee and the Plan
Administrator shall apply uniformly to all persons similarly situated and shall
be binding and conclusive on all interested persons. Such interpretations and
determinations shall only be set aside if the

 

26



--------------------------------------------------------------------------------

Committee and the Plan Administrator are found to have acted arbitrarily and
capriciously in interpreting and construing the provisions of the Plan.

8.10 Third Party Advisors: The Committee may engage an attorney, accountant or
any other technical advisor on matters regarding the operation of the Plan and
to perform such other duties as shall be required in connection therewith, and
may employ such clerical and related personnel as the Committee shall deem
requisite or desirable in carrying out the provisions of the Plan.

8.11 Compensation of Members: No fee or compensation shall be paid to any member
of the Committee for his service as such.

8.12 Committee Expenses: The Committee shall be entitled to reimbursement by the
Company for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

8.13 Indemnification of Committee: No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and the Company shall indemnify and hold harmless, directly
from its own assets (including the proceeds of any insurance policy the premiums
for which are paid from the Company’s own assets), each member of the Committee
and each other officer, Employee, or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
delegated or allocated, against any unreimbursed or uninsured cost or expense
(including any sum paid in settlement of a claim with the prior written approval
of the Board) arising out of any act or omission to act in connection with the
Plan unless arising out of such person’s own fraud, bad faith, willful
misconduct or gross negligence.

 

27



--------------------------------------------------------------------------------

Section 9. Funding:

The Plan is intended to be both an excess benefit plan and an unfunded plan of
deferred compensation maintained for a select group of highly compensated or
management employees. The obligation of the Employer to make payments hereunder
shall constitute a general unsecured obligation of the Employer to the
Participant. Notwithstanding the foregoing, the Company shall establish and
maintain a special separate fund as provided for in the document entitled “BB&T
Corporation Non-Qualified Deferred Compensation Trust.” The Employer shall make
contributions to the trust from time to time in accordance with Section 5
thereof. Notwithstanding the foregoing, no Participant or his Beneficiary shall
have any legal or equitable rights, interest or claims in any particular asset
of the trust or the Employer by reason of the Employer’s obligation hereunder,
and nothing contained herein shall create or be construed as creating any other
fiduciary relationship between the Employer and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the trust or the Employer hereunder, such right shall be no greater than the
right of an unsecured creditor of the Employer.

Section 10. Allocation of Responsibilities:

The persons responsible for the Plan and the duties and responsibilities
allocated to each, which shall be carried out in accordance with the other
applicable terms and provisions of the Plan, shall be as follows:

10.1 Board:

 

  (i) To amend the Plan (other than the Exhibits);

 

  (ii) To appoint and remove members of the Committee;

 

  (iii) To terminate the Plan; and

 

28



--------------------------------------------------------------------------------

  (iv) To take any actions required to comply with federal and state securities
laws (except to the extent that the Committee or a committee or subcommittee
established pursuant to Section 8.2 is authorized to do so).

10.2 Committee:

 

  (i) To determine the Employees eligible to participate in the Plan;

 

  (ii) To interpret the provisions of the Plan and to determine the rights of
the Participants under the Plan, except to the extent otherwise provided in
Section 15 relating to claims procedure;

 

  (iii) To administer the Plan in accordance with its terms, except to the
extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

 

  (iv) To account for the Accrued Benefits of Participants;

 

  (v) To direct the Employer in the payment of benefits, and

 

  (vi) To the extent necessary or advisable, to amend the Exhibits attached
hereto.

10.3 Plan Administrator:

 

  (i) To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agencies to
which reports may be required to be submitted from time to time;

 

  (ii) To provide for disclosure of Plan provisions and other information
relating to the Plan to Participants and other interested parties; and

 

  (iii) To administer the claims procedure to the extent provided in Section 15.

Section 11. Benefits Not Assignable; Facility of Payments:

11.1 Benefits Not Assignable: No portion of any benefit held or paid under the
Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any

 

29



--------------------------------------------------------------------------------

portion of such benefit be in any manner payable to any assignee, receiver or
any one trustee, or be liable for his debts, contracts, liabilities, engagements
or torts, or be subject to any legal process to levy upon or attach.

11.2 Payments to Minors and Others: If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

Section 12. Beneficiary:

The Participant’s Beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his Surviving Spouse. If the Participant does not
designate a Beneficiary and has no Surviving Spouse, the Beneficiary shall be
the Participant’s estate. The designation of a Beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a Beneficiary (the “Primary Beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
Contingent Beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no Contingent Beneficiary, the balance shall be
paid to the estate of the Primary Beneficiary. Any Beneficiary may disclaim all
or any part of

 

30



--------------------------------------------------------------------------------

any benefit to which such Beneficiary shall be entitled hereunder by filing a
written disclaimer with the Committee before payment of such benefit is to be
made. Such a disclaimer shall be made in form satisfactory to the Committee and
shall be irrevocable when filed. Any benefit disclaimed shall be payable from
the Plan in the same manner as if the Beneficiary who filed the disclaimer had
died on the date of such filing.

Section 13. Amendment and Termination of Plan:

The Board may amend or terminate the Plan at any time; provided, that in no
event shall such amendment or termination reduce any Participant’s Accrued
Benefit as of the date of such amendment or termination, nor shall any such
amendment affect the terms of the Plan relating to the payment of such Accrued
Benefit without the Participant’s prior written consent to such amendment. Any
such amendment or termination shall be made pursuant to a resolution of the
Board and shall be effective as of the date specified in such resolution.
Notwithstanding the foregoing, and until otherwise decided by the Board, the
officer of the Company specifically designated in resolutions adopted by the
Board shall have the authority to amend the Plan to provide for the merger or
consolidation of another non-qualified defined contribution plan into this Plan,
and in connection therewith, to set forth any special provisions that may apply
to the participants in such other plan on an Exhibit attached hereto. Upon
termination of the Plan, distribution of the Accrued Benefit of a Participant
shall be made to the Participant or his Beneficiary in the manner and at the
time described in Section 5 of the Plan. No additional credits of Salary
Reduction Credits, Matching Credits, or Incentive Compensation Credits shall be
made to the respective separate bookkeeping accounts of a Participant following
termination of the Plan, but the Account of each Participant shall continue to
be adjusted as provided in Section 7 until the balance of the Account of the
Participant has been fully distributed to him or his Beneficiary.

 

31



--------------------------------------------------------------------------------

Section 14. Communication to Participants:

The Company shall communicate the principal terms of the Plan to the
Participants. The Company shall make a copy of the Plan available for inspection
by Participants and their Beneficiaries during reasonable hours, at the
principal office of the Company.

Section 15. Claims Procedure:

The following claims procedure shall apply with respect to the Plan:

15.1 Filing of a Claim for Benefits: If a Participant or Beneficiary (the
“Claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Plan Administrator. In the event the Plan
Administrator shall be the Claimant, all actions which are required to be taken
by the Plan Administrator pursuant to this Section 15 shall be taken instead by
another member of the Committee designated by the Committee.

15.2 Notification to Claimant of Decision: Within 90 days after receipt of a
claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time) the Plan Administrator shall notify the Claimant
of his decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
Claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the Claimant, and shall set forth: (i) the

 

32



--------------------------------------------------------------------------------

specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial. If the Plan
Administrator fails to notify the Claimant of the decision in timely manner, the
claim shall be deemed denied as of the close of the initial 90-day period (or
the close of the extension period, if applicable).

15.3 Procedure for Review: Within 60 days following receipt by the Claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the Claimant shall appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

15.4 Decision on Review: The decision on review of a claim denied in whole or in
part by the Plan Administrator shall be made in the following manner:

15.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the Claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).

15.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

15.4.3 The decision of the Committee shall be final and conclusive.

 

33



--------------------------------------------------------------------------------

15.5 Action by Authorized Representative of Claimant: All actions set forth in
this Section 15 to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

Section 16. Special Provisions Relating to Southern National ESOP Excess Plan:

Prior to January 1, 1996, the Company sponsored and maintained the Southern
National ESOP Excess Plan (the “SNC Excess Plan”). The purpose of the SNC Excess
Plan was to restore to employees certain benefits (“restoration benefits”) that
would have been provided under the Southern National Corporation 401(k) Savings
Plan (formerly known as the “Southern National Employee Stock Ownership Plan”)
except for the limitations imposed by Sections 401(k)(3) and 402(g)(l) of the
Code. Since the restoration benefits provided by the SNC Excess Plan are now
provided pursuant to Sections 3.1 and 3.2 of this Plan (and which restoration
benefits were also provided under the Prior Plan), this Plan eliminates the need
for the SNC Excess Plan. Accordingly, the SNC Excess Plan was frozen as of
December 31, 1995. All employees who were participants in the SNC Excess Plan on
December 31,1995, automatically became Participants in the Prior Plan on
January 1, 1996. All participants’ accounts under the SNC Excess Plan were
combined with the separate bookkeeping accounts of similar character under this
Plan as of January 1, 1997. Each Former SNC Excess Plan Participant’s
Tax-Deferred Contribution Account (formerly known as his “Employee’s Pre-Tax
Account”) under the SNC Excess Plan became his Salary Reduction Account under
this Plan. Each Former SNC Excess

 

34



--------------------------------------------------------------------------------

Plan Participant’s Matching Contributions Account (formerly known as his
“Company’s Pre-Tax Account”) became his Matching Account under this Plan. The
balance in the accounts of each Former SNC Excess Plan Participant under the SNC
Excess Plan were deemed invested in Company Stock. The amounts transferred from
the accounts under the SNC Excess Plan to the separate bookkeeping accounts of
similar character under this Plan shall remain deemed invested in Company Stock
until a Former SNC Excess Plan Participant elects not to have such amounts
deemed invested in Company Stock as provided in Section 7.2.

Section 17. Special Provisions Relating to Capital Accumulation Plan for
Eligible Key Employees of Southern National Corporation:

Prior to January 1, 1996, the Company sponsored and maintained the Capital
Accumulation Plan for Eligible Key Employees of Southern National Corporation
(the “SNC Cap Plan”). The purpose of the SNC Cap Plan was to provide selected
eligible key employees with the opportunity to defer on a pre-tax basis certain
cash awards under the Company’s annual and long-term incentive compensation
award plans. Since the pre-tax deferral opportunity is provided under
Section 3.3 of this Plan (and was also provided under the Prior Plan), this Plan
eliminates the need for the SNC Cap Plan. Accordingly, the SNC Cap Plan was
frozen as of December 31, 1995. All employees who were participants in the SNC
Cap Plan automatically became Participants in the Prior Plan on January 1, 1996.
Any deferrals credited to a Participant’s account under the SNC Cap Plan were
combined with the credits to his Incentive Compensation Account under this Plan
effective as of January 1,1997.

Section 18. Special Provisions Relating to Supplemental Retirement Benefit of
Prior Plan:

Prior to January 1, 1997, Section 4.1 of the Prior Plan provided a special
supplemental retirement benefit (the “Retirement Plan Supplement”) to supplement
the benefits

 

35



--------------------------------------------------------------------------------

payable to Participants under the tax-qualified Southern National Corporation
Pension Plan (the defined benefit plan sponsored by BB&T was formerly known as
the “Retirement Plan for the Employees of Branch Banking and Trust Company”).
The provisions of the Prior Plan relating to the Retirement Plan Supplement have
been incorporated into a new non-qualified supplemental retirement plan
effective as of January 1, 1997. The new non-qualified supplemental retirement
plan is known as the BB&T Corporation Non-Qualified Defined Benefit Plan.

Section 19. Parties to the Plan:

Subject to the approval of the Board, an Affiliate that has adopted the Savings
Plan may adopt this Plan and become an employer-party to this Plan by
resolutions approved by its Board of Directors. The Affiliates which are
employer-parties to this Plan are listed on Exhibit G attached hereto, as the
same may be amended from time to time by the Committee. The following special
provisions shall apply to all employer-parties to the Plan:

19.1 Single Plan: The Plan shall apply as a single plan with respect to all
parties as if there were only one employer-party.

19.2 Service; Allocation of Costs: Service for purposes of the Plan shall be
interchangeable among employer-parties to the Plan and shall not be deemed
interrupted or terminated by the transfer at any time of a Participant from the
Service of one employer-party to the Service of another employer-party. In
determining the cost of providing benefits under the Plan, each employer-party
shall be responsible for the cost associated with the Employees of such
employer-party who are Participants in the Plan.

19.3 Committee: The Committee which administers the Plan as applied to the
Company shall also be the Committee as applied to each other employer-party to
the Plan.

 

36



--------------------------------------------------------------------------------

19.4 Authority to Amend and Terminate: The Board of the Company shall have the
power to amend or terminate the Plan as applied to each employer-party.

Section 20. Compliance with Section 16 of the Securities Exchange Act of 1934
and Rule 16b-3 Trading Restrictions:

The transactions under the Plan are intended to be structured in accordance with
the 1934 Act, including but not limited to the restrictions imposed by Rule
16b-3 adopted under the 1934 Act. In addition to the provisions contained in the
Plan, transactions by persons subject to Section 16 shall be subject to such
further conditions as may be required in order to comply with the terms of Rule
16b-3 and Section 16(b). Without limiting the foregoing, persons subject to
Section 16 shall be required to comply with such rules and procedures regarding
Plan participation and transactions as may be established by the Committee or a
committee or subcommittee established pursuant to Section 8.2.

Section 21. Miscellaneous Provisions:

21.1 Notices: Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Plan Administrator with his current address
for the mailing of notices, reports, and benefit payments. Any notice required
or permitted to be given to such Participant or Beneficiary shall be deemed
given if directed to such address and mailed by regular United States mail,
first class, postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Participant or Beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

 

37



--------------------------------------------------------------------------------

21.2 Lost Distributees: A benefit shall be deemed forfeited if the Plan
Administrator is unable after a reasonable period of time to locate the
Participant or Beneficiary to whom payment is due; provided, however, that such
benefit shall be reinstated if a valid claim is made by or on behalf of the
Participant or Beneficiary for the forfeited benefit.

21.3 Reliance on Data: The Employer, the Committee and the Plan Administrator
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and the Employer, the
Committee and the Plan Administrator shall have no obligation to inquire into
the accuracy of any representation made at any time by a Participant or
Beneficiary.

21.4 Receipt and Release for Payments: Any payment made from the Plan to or with
respect to any Participant or Beneficiary, or pursuant to a disclaimer by a
Beneficiary, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Plan and the Employer with respect to the Plan. The
recipient of any payment from the Plan may be required by the Committee, as a
condition precedent to such payment, to execute a receipt and release with
respect thereto in such form as shall be acceptable to the Committee.

21.5 Headings: The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

21.6 Continuation of Employment: The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

38



--------------------------------------------------------------------------------

21.7 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of North Carolina.

21.8 Nonliability of Employer: The Employer does not guarantee the Participants,
former Participants or Beneficiaries against loss of or depreciation in value of
any right or benefit that any of them may acquire under the terms of the Plan,
nor does the Employer guarantee to any of them that the assets of the Employer
will be sufficient to provide any or all benefits payable under the Plan at any
time, including any time that the Plan may be terminated or partially
terminated.

21.9 Severability: All provisions contained in this Plan shall be severable, and
in the event that any one or more of them shall be held to be invalid by any
competent court, this Plan shall be interpreted as if such invalid provisions
were not contained herein.

21.10 Merger and Consolidation: The Employer shall not consolidate or merge into
or with another corporation or entity, or transfer all or substantially all of
its assets to another corporation, partnership, trust or other entities (a
“Successor Entity”) unless such Successor Entity shall assume the rights,
obligations and liabilities of the Employer under the Plan and upon such
assumption, the Successor Entity shall become obligated to perform the terms and
conditions of the Plan.

21.11 Withholding Taxes: The Employer shall satisfy all federal, state and local
withholding tax requirements prior to making any benefit payment under the Plan.
Whenever under the Plan payments are to be made by the Employer in cash, such
payments shall be net of any amounts sufficient to satisfy all federal, state
and local withholding tax requirements. Whenever payments shall be made in
Company Stock, the Employer shall have the right to require the Participant (or
Beneficiary) to remit to the Employer an amount sufficient

 

39



--------------------------------------------------------------------------------

to satisfy all federal, state and local withholding tax requirements as a
condition to the registration of the transfer of such Company Stock on the books
of the Company.

IN WITNESS WHEREOF, this non-qualified, deferred compensation plan is executed
in behalf of the Company on the 8th day of November, 2001, to be effective as of
November 1,2001.

 

BB&T CORPORATION By:   /s/ Robert E. Greene   President

 

Attest: /s/ Jerone C. Herring Secretary

[Corporate Seal]

 

40